DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020.
Applicant’s election without traverse of claims 1-14 in the reply filed on 11/20/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "coherence length of the illumination light" in claim 14 is a relative term which renders the claim indefinite.  The term "thickness of the layer is larger than" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The coherence length depends not only on wavelength but also on refractive index of the media, there is no guidance as to what parameters should be used for which mediums are used to determine the term of the thickness of the layer.  No guidance in the present disclosure has been given for either the “coherence length” or the “thickness of the layer”.  For prosecution, the thickness is interpreted as any thickness that is possible for a layer of ion selective membranes.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (USP 9,217,705) in view of Crego et al (EP 2682745 A1).
Regarding claim 1, Russell et al teach a device (300) comprising: a flow path (204) including a fluid (202) and sampling windows (302a, 302b), wherein the sampling windows (302a, 302b) receive an electromagnetic radiation (210); an integrated computational element (ICE) (220) arranged at any point along an optical train of the device (300); and a detector (224) that receives a modified electromagnetic radiation (222) and generates an output signal (226) (see paragraphs [0030]-[0061] and figures 1-4).
Russell is silent to the device comprises an ion-selective membrane.
Crego et al teach a multi-layer sensing apparatus (501) comprises a flow channel (109) and an ion sensitive membrane (503) for detecting ion concentration (Para. 0055: sodium or potassium selective).  It is desirable to provide an ion selective membrane in the flow channel order to detect a specific ion in a flow channel. Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the ion sensitive membrane of Crego to provide the above advantage of detecting a specific ion in a flow channel.
Regarding claim 2, Russell/Crego teach  a device (300) comprises the flow path (204: a sample cell) including the fluid (202) and the sampling windows (302a, 302b), wherein the sampling windows (302a, 302b) receive the electromagnetic radiation (210:optical interaction between an illumination light), and wherein the detector (224) receives the modified electromagnetic radiation (222) (see paragraphs [0030]-[0061] and figures 1-4). The ion-selective membrane of Crego is within the flow cell (Crego Fig. 5: 503, also see claim 1 supra) would be in the optical path for detection of the ions. 
Regarding claim 3, Russell/Crego teach the ion-selective membrane absorbs a pre-selected type of ions from a fluid sample up to an equilibrium value determined by the ion concentration in the sample. (Para. 0055: sodium or potassium selective)

Regarding claim 5, Russell/Crego teach the sample light is at least one of a fluorescent emission and a Raman emission. This feature would be easily conceived from the disclosure of D1 considering that an electromagnetic radiation source (208) may be a light bulb, a light emitting diode (LED), a laser, a blackbody, a photonic crystal, an X-Ray source, any combination thereof, and the like (Russell: col. 5 lines 40-45; col. 9 lines 20-30). 
Regarding claim 6, Russell/Crego teach a property of the modified light is selected from a group consisting of an intensity, a polarization state, a phase, and a wavelength. This feature would be easily conceived from the disclosure of D1 considering that the modified electromagnetic radiation (222) generated by the ICE (220) is subsequently conveyed to the detector (224) for quantification of a signal and generation of the output signal (226), which corresponds to a binding state of an ionic material in the fluid (202) (Russell: col. 10 lines 18-25)
Regarding claim 7, Russell/Crego teach the ion-selective membrane has an affinity optimized for an ion selected from the group consisting of Na+, Ca+2, K+, Mg+2, Cr+3, HCO3-, SO-, NH+, and NO3-. (Crego: Para.0055: potassium or sodium)

Regarding claim 9, Russell/Crego teach comprises at least a second ion-selective membrane that absorbs a second ion from the fluid sample and interacts with the illumination light (Crego: Para. 0027: multiple ion selective membranes to detect multiple materials).   It is advantage to provide multiple ion selective membranes to detect multiple ions in a single sample.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine a second ion selective membrane of Crego to the device of Russell/Crego to provide the above advantage of detecting multiple ions in a single sample. 
Regarding claim 10, Russell/Crego teach an optical computing device in a system, the system comprising an optical source that provides the illumination light (Russell: 208), and a controller communicable coupled to the optical computing device, wherein the controller determines the ion concentration in the fluid sample from the property of the modified light (Russell: 234 configured to provide an output signal (236) corresponding to a binding state of interest for an ionic material in the fluid 202).
Regarding claim 11, Russell/Crego teach the  optical  source comprises    one selected from the group consisting of a broadband lamp, a laser, and a light-emitting diode (Russell 208; col. 9 lines 25-35).
Regarding claim 12, Russell/Crego teach controller determines    the    ion concentration based on at least one of a temperature, a pressure, or a pH of the fluid sample (Crego: Para. 0051,0054: pH level). 

Russell is silent to the device comprises an ion-selective membrane.
Crego et al teach a multi-layer sensing apparatus (501) comprises a flow channel (109) and an ion sensitive membrane (503) for detecting ion concentration (Para. 0055: sodium or potassium selective).  It is desirable to provide an ion selective membrane in the flow channel order to detect a specific ion in a flow channel. Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the ion sensitive membrane of Crego to provide the above advantage of detecting a specific ion in a flow channel.
Regarding claim 14, Russell/Crego teach the ion selective membrane interposed in a propagation path of an illumination light along a waveguide (see claim 1 and 13 supra).  Russell/Crego teach the layers can range from 10nm to several hundred microns and thicker in some embodiments (Crego: Para. 0043).  The light sources given range from visible light, infrared, near infrared, UV, X-ray etc. (Col. 12 lines 55-60) and refractive index of the medium provide many different possibilities for the thickness that fall within the range of possibilities that are larger than a coherence length in Russell/Crego (See 112 rejection supra).  


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798